DETAILED ACTION
The papers submitted on 10 August 2022, amending claims 1, 6, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS OF EMBEDDING AN ELONGATE SUSCEPTOR WITHIN A THERMOPLASTIC BODY 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) in view of Wicker et al. (US 2014/0268604 A1).
Regarding claim 1, Grgac discloses a method of embedding resistive implant for welding assemblies of plastic components, equated with the claimed elongate susceptor within a thermoplastic body (title/abstract) , the method comprising:
extending a resistive implant material 24, equate with the elongate susceptor, from a first member/roller 26, equated with a guide structure of an application tool, and to a second member/roller 28, equated with a body-contacting structure of the application tool such that an extended portion 32 of the elongate susceptor extends between the guide structure 26 and the body-contacting structure 28 (3:26-57; FIG);
heating, with a heating structure of the application tool, a segment of the elongate susceptor to a segment temperature that is greater than a melt temperature of the thermoplastic body, to produce a heated portion of the elongate susceptor (1:58-2:9, 3:26+; FIG);
pressing, with the body-contacting structure, a leading region of the heated portion of the elongate susceptor through a body surface of the thermoplastic body and into the thermoplastic body (3:58+, 4:39+; FIG); and
concurrently with the pressing and the extending, operatively translating 31 at least one of the body-contacting structure and the application tool along an embedment pathway for the elongate susceptor, wherein the embedment pathway is defined along the body surface, and further wherein the operatively translating includes smoothing the body surface with the body-contacting structure (3:48, 4:6, 5:13+; FIG).
Although, Grgac suggests that, “the second member 28 can be fabricated from a non stick, non conductive material, or coated with a non stick, non conductive material such as polytetrafluoroethylene, to help inhibit melted plastic from sticking to second member 28 as it presses the resistive implant material 24 into the surface of the first plastic component 34” (6:3-9). Which implies that the elongate susceptor is pressed into the thermoplastic body to a point where the plastic contacts the second member. Grgac does not appear to explicitly disclose pressing the heated portion of the elongate susceptor through a body surface of the thermoplastic body and completely into the thermoplastic body such that the elongate susceptor is encapsulated within the thermoplastic body.
However, Wicker discloses a similar process of embedding conductive filaments into the surface of the surface of a thermoplastic body (title/abstract, ¶¶ 10, 49) in which the filament is embedded such that it is flush with the surface of the thermoplastic body, and thus is pressed completely into the thermoplastic body such that it is encapsulated within the thermoplastic body (title/abstract; ¶¶ 47, 49).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the tacking of Grgac to include the complete encapsulation of Wicker, in order to ensure that the thermoplastic body is substantially flush to allow for subsequent layer applications.  
Regarding claim 2, Grgac discloses extending from an elongate susceptor source that includes a spool 22 of elongate susceptor material (3:32-34).
Regarding claim 3, Grgac discloses continuously moving, at least during the operatively translating, the extended portion of the elongate susceptor along an elongate axis thereof (5:13+).
Regarding claim 7, Grgac discloses the heating includes electrically heating the segment of the elongate susceptor by providing an electric current to the segment of the elongate susceptor to resistively heat the segment of the elongate susceptor (4:24-38).
Regarding claim 10, Grgac discloses the pressing includes melting a melt region of the thermoplastic body via heat transfer from the heated portion of the elongate susceptor (1:58-2:9, 3:26+, 5:13+; FIG).
Regarding claim 11, Grgac discloses subsequent to the smoothing, the method further includes cooling the melt region to solidify the melt region and retain an embedded length of the elongate susceptor within the thermoplastic body (1:58-2:9, 3:48, 4:6, 5:13+; FIG).  
Regarding claim 12, Grgac discloses the claimed process, which suggests the claimed melt region defines a maximum melt region transverse cross-sectional extent as measured perpendicular to an elongate axis of the melt region, wherein the leading region of the heated portion of the elongate susceptor defines a maximum susceptor transverse cross-sectional dimension as measured perpendicular to the elongate axis of the melt region, and further wherein the melting includes melting such that a ratio of the maximum melt region transverse cross-sectional extent to the maximum susceptor transverse cross-sectional dimension is at most 5, absent evidence to the contrary (MPEP § 2112.02).
Regarding claim 14-15, Grgac discloses that the elongate susceptor is stainless steel mesh/wire (3:35+).
Regarding claim 17, Grgac discloses the method includes performing at least the extending, the heating, the pressing, the operatively translating, and the smoothing without distorting the thermoplastic body (FIG).
Regarding claims 5, 6, 9, and 18, Grgac does not appear to expressly discloses the length of the extended portion, an aspect ratio of the extended portion, a heating time, or a ratio of the body thickness to the susceptor dimension. Although Grgac suggests a stainless steel mesh with wires of 0.009 inches in diameter woven in a plain weave of sixteen wires to an inch (2:16+).
However, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to achieve the claimed length, ratios, or time. Specifically, the length of the extended portion is dependent on the size and spacing of the rollers 26 and 27 and could be adjusted within the claimed range with ordinary experimentation; the aspect ratio is also dependent on the cross-section of the wire and length of the extended portion which is adjustable with expected results; the time of heating is dependent on the amount of current supplied by the energy source and the skilled artisan would recognize that the substantially continuous process would require substantially instantaneous heating and would be within the claimed range with expected results; finally, the thickness of thermoplastic body could be chosen such that the claimed ratio with the susceptor cross-section and is adjustable within the claimed range with expected results.  
Regarding claim 8, Grgac does not appear to expressly disclose inductive heating.
However, Wicker discloses a method of embedding wires in thermoplastic structures (title/abstract) in which the wires are heated by induction heating (¶ 49).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the induction heating of Wicker, because such heating could be used in the alternative with expected results. 
Regarding claim 12, Grgac suggests the claimed process.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art that the process of Grgac results in the claimed melt region defines a maximum melt region transverse cross-sectional extent as measured perpendicular to an elongate axis of the melt region, wherein the leading region of the heated portion of the elongate susceptor defines a maximum susceptor transverse cross-sectional dimension as measured perpendicular to the elongate axis of the melt region, and further wherein the melting includes melting such that a ratio of the maximum melt region transverse cross-sectional extent to the maximum susceptor transverse cross-sectional dimension is at most 5, absent evidence to the contrary (MPEP § 2112.02). 
Regarding claim 19, the skilled artisan would recognize that the process of Grgac could be duplicated to provide plural imbedded susceptors lengths (MPEP § 2144.04). 

Claims 4, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) in view of Wicker et al. (US 2014/0268604 A1) as applied to claim 1, further in view of Naveh (US 5,708,251 A).
Regarding claim 4, Grgac does not appear to expressly disclose a trailing and leading body-contacting structure. 
However, Naveh discloses a method for embedding resistance heating wire (title/abstract) which includes a moving operating head 42, wherein pressing includes pressing with a roller 68, equated with the leading body-contacting structure, and further wherein the smoothing includes smoothing with a pressing device 56, equated with the trailing body-contacting structure (FIG. 5; 7:47+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the pressing and smoothing structures of Naveh, in order to better control the smoothing process in accordance with the characteristics of the wire and the depth of embedding (Naveh 8:23+).
Regarding claim 13, Naveh suggests the pressing includes displacing a displaced volume of thermoplastic material, which defines the thermoplastic body, such that the displaced volume of thermoplastic material extends from the body surface of the thermoplastic body (FIG. 7), and further wherein the smoothing includes at least one of: (i) at least partially flattening the displaced volume of thermoplastic material; (ii) at least partially planarizing the body surface of the thermoplastic body; and Page 4 -RESPONSE TO RESTRICTION REQUIREMENT; App. No. 16/878,333(iii) pressing the displaced volume of thermoplastic material toward the body surface of the thermoplastic body (8:23+). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grgac et al.(US 8,323,444 B2) in view of Wicker et al. (US 2014/0268604 A1) as applied to claim 1, further in view of Platz (US 6,881,291 B2).
Grgac does not appear to expressly disclose insulated wire.
However, Platz discloses a similar method for embedding wires into plastic surfaces (title/abstract) which includes embedding insulated and non-insulated wires (2:69+, 3:68+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Grgac to include the insulated wires Platz, because such materials could be used in the alternative with expected results. 

Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-12, filed 10 August 2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wicker et al. (US 2014/0268604 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742